Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 10/18/2021, wherein claims 16, 20, 30, 33, 35, 38, 40, 41, 42 have been amended, and new claims 43-45 have been added.
	Claims 44-45 are withdrawn from consideration, since these claims do not correspond to elected subject matter, and are not by original presentation.
Applicant’s amendment and the Declaration filed by Vibha Tandon on 10/18/2021 have been considered. Upon further consideration the rejection of claims 16, 38, 40 under 35 U.S.C. 103 as being unpatentable over Nimesh et al. (Journal of Medicinal Chemistry, 2014, 57(12), 5238-5257, PTO-1449) is herein withdrawn.
Upon further consideration and in view of Applicant’s amendment, the rejection of claims 20, 41 35 U.S.C. 103 as being unpatentable over Nimesh et al. (Journal of Medicinal Chemistry, 2014, 57(12), 5238-5257, PTO-1449), in view of Kumar et al. (International Journal of Bacteriology, 2013, pages 1-15, PTO-1449) is herein withdrawn.
Upon further consideration and in view of Applicant’s amendment, the rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Chen et al. ("Mitochondrial membrane potential change induced by Hoechst 33342 in myelogenous leukemia cell line HL-60. Ann Clin Lab Sci. 2004 Autumn;34(4):458-66) is herein withdrawn.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Chen et al. ("Mitochondrial membrane potential change induced by Hoechst 33342 in 

	Claims 16, 17, 18, 20, 36, 37, 38, 40, 41, 43 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Loewe et al. (US 3,538,097, PTO-892 of record).
Loewe et al. teaches bisbenzimidazole compounds of structure below which encompass instant compounds such as SP12b, HN12b. In structure 1, X can be alkoxy phenyl wherein alkoxy groups have 1-4 carbon atoms; R2 can be alkyl group such as propyl, butyl (see claim 2); R3 can be H (see claim 4); column 12 see structure 2 below for example. See claims 1-5. See column 12, EXAMPLE 5c, wherein compound of structure 2 below is taught, wherein X is methoxy-phenyl. It is taught that the compounds therein have bacteriostatic action against gram-positive germs. See column 8, lines 19-50. It is taught that the compounds therein are administered subcutaneously or intramuscularly in the form of their aqueous solutions i.e effective amounts are used for the treatment therein. See column 8, lines 47-50.

    PNG
    media_image1.png
    118
    353
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    699
    media_image2.png
    Greyscale
 

Loewe et al. does not provide an example wherein X is ethoxy-phenyl- in structure 2 above.i.e provides an example with methoxy-phenyl.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to obtain compound wherein in structure 2 above the phenyl is substituted with ethoxy group instead of methoxy group because Loewe et al. teaches bisbenzimidazole compounds of structure above which encompass instant compounds such as SP12b, HN12b, and 2) Loewe et al. teaches that in structure 1, X can be alkoxy phenyl wherein alkoxy groups have 1-4 carbon atoms. One of ordinary skill in the art would have to obtain compound wherein in structure 2 above the phenyl is substituted with ethoxy group instead of methoxy group with reasonable expectation of success of obtaining compounds with bacteriostatic action, since Loewe et al. teaches that X can be alkoxy phenyl wherein alkoxy groups have 1-4 carbon atoms.
Loewe renders obvious instant compound as in instant claim 40, and composition comprising the compound in an effective amount. The recitation “wherein the agent is effective against multi-drug resistant pathogens…..” in claim 40, is the property of the compound, and the property is inseparable from the compound. Therefore, if the prior art teaches the compound or renders the compound obvious, then the properties are also taught or rendered obvious by the prior art. 

Loewe renders obvious instant compound as in instant claim 40, and composition comprising the compound in an effective amount for the treatment therein. The recitation “wherein the antibacterial amount of the agent is sufficient to kill multidrug resistant bacterial….” in claim 43, is the property of the composition, and the property is inseparable from the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 

Response to Arguments
Applicant’s arguments and the Declaration filed on 10/18/2021 by Vibha Tandon have been considered, but not found persuasive as discussed above and those found below.
1, and one only needs to select X. Loewe teaches that X can be alkoxy phenyl wherein alkoxy groups have 1-4 carbon atoms i.e the substituent on benzene ring can be methoxy, ethoxy groups. It is taught that the compounds therein have bacteriostatic action against gram-positive germs. See column 8, lines 19-50. Accordingly, one of ordinary skill in the art would have been motivated to obtain compound wherein in structure below the phenyl is substituted with ethoxy group instead of methoxy group with reasonable expectation of success of obtaining compounds with bacteriostatic action. 


    PNG
    media_image2.png
    196
    699
    media_image2.png
    Greyscale

	 
Loewe renders obvious instant compound as in instant claim 40, and composition comprising the compound in an effective amount for the treatment therein. The recitation “wherein the agent is effective against multi-drug resistant pathogens…..” in claim 40, is the property of the compound, and the property is inseparable from the compound. Therefore, if the prior art teaches the compound or renders the compound obvious, then the properties are also taught or rendered obvious by the prior art. 

Applicant argues that “Loewe does not discuss developing antibiotics that are targeted to multi-drug resistant bacteria and it certainly does not discuss or provide any motivation to develop antibiotics with bacterial topoisomerase IA inhibitory activity. Applicant has shown that SP12b is selective to bacterial  topoisomerase IA but does not act on human topoisomerase I and another bacterial enzyme gyrase in bacteria.” Applicant’s arguments have been considered, but not found persuasive as discussed above. Loewe renders obvious instant compound as in instant claims 40, 43; and composition comprising the compound. Loewe renders obvious instant compound as in instant claim 40, and composition comprising the compound in an effective amount for the treatment therein. The recitation “wherein the agent is effective against multi-drug resistant pathogens…..” in claim 40, is the property of the compound, and the property is 
Loewe renders obvious instant compound as in instant claim 40, and composition comprising the compound in an effective amount for the treatment therein. The recitation “wherein the antibacterial amount of the agent is sufficient to kill multidrug resistant bacterial….” in claim 43, is the property of the composition, and the property is inseparable from the composition. Therefore, if the prior art teaches the composition or renders the composition obvious, then the properties are also taught or rendered obvious by the prior art. 
Applicant argues that “Since the Rule 132 Declaration being filed concurrently with this Amendment shows that the potency of SP12b significantly increases with a change from propyl to butyl on the piperazine end, compared to HN12b, it follows that SP12b would also differ in potency over Loewe compounds. Moreover, a bacteriostatic property is not desirable when developing an antibiotic directed to multi-resistant pathogens as the objective is to kill the pathogens (bactericide).” Applicant’s arguments have been considered, but not found persuasive.  Loewe renders obvious instant compound as in instant claim 40, and composition comprising the compound in an effective amount for the treatment therein. If the prior art teaches the compound or renders the compound obvious, then the properties are also taught or rendered obvious by the prior art. Further, it is pointed out the compound taught by Loewe and instant SP12b differs in –alkoxy group on benzene ring. Instant compound has –OC2H5 and Loewe compound has –OCH3, and 

NOTE: A voice message was left on Applicant’s agent Alice Carroll telephone to discuss the rejections. Applicant’s agent did not reply.



Prior Art Made of Record:

CORPORATE SOURCE: Hoechst A.-G., Frankfurt/Main, Fed. Rep. Ger.
SOURCE: Arzneimittel-Forschung (1974), 24(12), 1927-33
                         
RN   23470-27-1  HCAPLUS
CN   2,5'-Bi-1H-benzimidazole, 5-(4-butyl-1-piperazinyl)-2'-(4-methoxyphenyl)-
     (9CI)  (CA INDEX NAME)

    PNG
    media_image3.png
    196
    699
    media_image3.png
    Greyscale

Bioorganic & Medicinal Chemistry, 24(16), 3680-3686; August 2016.


Conclusion
Claims 16, 17-18, 20, 36-37, 38, 41 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627